             Case 1:21-cv-00822-LY Document 1 Filed 09/16/21 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 ROBERT SCHNAUTZ,                                     §
                                                      §
      Plaintiff,                                      §
 v.                                                   § CIVIL ACTION NO. 1:21-cv-822
                                                      §
 STATE FARM MUTUAL AUTOMOBILE                         §
 INSURANCE COMPANY,                                   §
                                                      §
      Defendant.                                      §

                              NOTICE OF REMOVAL OF ACTION
                             UNDER 28 U.S.C. § 1441(b) (DIVERSITY)

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant State Farm Mutual Automobile Insurance Company

(“Defendant”) and hereby petitions this Court pursuant to 28 U.S.C. §§ 1332, 1441(b), and 1446

for removal, on the basis of diversity of citizenship jurisdiction, to the United States District Court

for the Western District of Texas, Austin Division, of the action numbered and styled Cause No.

C-1-CV-21-003862; Robert Schnautz v. State Farm Mutual Automobile Insurance Company, in

the County Court at Law No. 2, Travis County, Texas (the “State Court case”), and in support

thereof would respectfully show this Court as follows:

                                               I. FACTS

        1.         Plaintiff filed his Original Petition (“Petition”) in the Travis County Court at Law

Court case on August 17, 2021. A true and correct copy of the Original Petition is attached hereto

as part of Exhibit A. Defendant filed its Original Answer on September 13, 2021. Exhibit A. In

his Original Petition, Plaintiff has asserted claims for underinsured motorists benefits and

declaratory relief. Exhibit A.

        2.         Plaintiff served Defendant through its registered agent with citation and a copy of
                 Case 1:21-cv-00822-LY Document 1 Filed 09/16/21 Page 2 of 4



his Petition in the State Court case on August 23, 2021. This Notice of Removal is filed within

thirty (30) days of service of the Petition, in compliance with 28 U.S.C. § 1446(b).

           3.      Plaintiff is a citizens and resident of the State of Texas.

           4.      Defendant State Farm Mutual Automobile Insurance Company, a mutual insurance

company with no shareholders, and is a citizen of Illinois.

                                  II. AMOUNT IN CONTROVERSY

           5.      Plaintiff is seeking damages of $200,000.00. See Exhibit A, paragraph II, wherein

Plaintiff alleges monetary relief of $200,000.00.

                                III. COMPLETE DIVERSITY EXISTS

           7.      This action is a civil action which may be removed to this Court by Defendant

pursuant to the provisions of 28 U.S.C. §§ 1441(b)(2) and 1332(a) in that it is between citizens of

different states and it is a civil action wherein the matter in controversy exceeds the sum of

$75,000.00, exclusive of interests and costs.

                               IV. PROCEDURAL REQUIREMENTS

           8.      By virtue of filing this Notice of Removal, Defendant does not waive its right to

assert any motions to dismiss, including Rule 12 motions permitted by the Federal Rules of Civil

Procedure.

           9.      All of the papers on file in the State Court case at the time of removal are attached

hereto as Exhibit A. Those papers include the citation, Plaintiff’s Original Petition, and all answers

on file.

           10.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be given

to all adverse parties promptly after the filing of this Notice.

           11.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed
           Case 1:21-cv-00822-LY Document 1 Filed 09/16/21 Page 3 of 4



with the Travis County Clerk, Travis County, Texas promptly after the filing of this Notice.

       WHEREFORE, PREMISES CONSIDERED, Defendant State Farm Mutual Automobile

Insurance Company requests that this action be removed from the County Court at Law No. 2,

Travis County, Texas to the United States District Court for the Western District of Texas, Austin

Division, and that this Court enter such further orders as may be necessary and appropriate.

                                             Respectfully submitted,

                                             SKELTON & WOODY PLLC
                                             248 Addie Roy Rd, Bldg B-302
                                             Austin, Texas 78746
                                             Telephone:    (512) 651-7000
                                             Facsimile:    (512) 651-7001

                                     By:     /s/ R. Ashley Applewhite
                                             J. Hampton Skelton
                                             hskelton@skeltonwoody.com
                                             State Bar No. 18457700
                                             Edward F. Kaye
                                             ekaye@skeltonwoody.com
                                             State Bar No. 24012942
                                             R. Ashley Applewhite
                                             State Bar No. 24059388

                                             ATTORNEYS FOR DEFENDANT
                                             STATE FARM MUTUAL AUTOMOBILE
                                             INSURANCE COMPANY
           Case 1:21-cv-00822-LY Document 1 Filed 09/16/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been forwarded
by certified mail, return receipt requested, on the 16th day of September 2021 to the following
counsel of record:

Anselmo Aguirre
Chris Jackson Law Firm
1812 Centre Creek Drive
Suite 275
Austin, Texas 78754




                                             /s/ R. Ashley Applewhite
                                             R. Ashley Applewhite
